DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-14  are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest primary prior art, Miura (US 20160007189, hereinafter “Miura”), teaches:
 	“A hands-free apparatus (The hands free apparatus (HANDSFREE APPA) 1 ; Fig. 1) comprising: a memory and a hardware processor coupled to the memory (The controller 2 is provided by a well-known microcomputer including CPU, RAM, ROM, and I/O bus or the like, Para. [0020]), the hardware processor being configured to: connect to a plurality of mobile phones ( As shown in FIG. 4, suppose that three persons including, for example, a driver, a passenger A, a passenger B get into the vehicle and each person has two mobile phones 9, Para. [0038]) to enable a hands-free telephone conversation (When the mobile phone 9 is in HFP connected state with the hands free apparatus 1 and the voice call mode is set as the hands free mode, the mobile phone 9 deactivates the microphone and the speaker of the own device (disconnect the audio path). Then, the mobile phone 9 transmits the audio signal to the hands free apparatus 1, Para. [0028]); and receive at least one data among outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in one mobile phone among the plurality of mobile phones (The storage 5 further stores outgoing history data indicating history of outgoing calls from the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 further stores incoming history data indicating history of incoming calls to the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 is further capable of storing device information (such as phone number) of partner communication device as communication device information, Para. [0023]), wherein the hardware processor is configured to, when receiving the data from the one mobile phone (When the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data xl of one mobile phone 9 carried by the driver is equal to or higher than the threshold level, the hands free apparatus 1 connects with the one mobile phone 9 carried by the driver under HFP, Para. [0038]), execute reception of the data from a second mobile phone (when the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data x2 of the other mobile phone 9 carried by the driver is also equal to or higher than the threshold level, the hands free apparatus 1 further connects with the other mobile phone 9 carried by the driver under HFP, Para. [0038])”.
	The closest secondary prior art, Saitoh et al.  (US 20100197362, hereinafter “Saitoh”), teaches, 
 	“reception of data from the second mobile phone at a prescribed timing (The present invention pays attention to simultaneously connecting HFP and PBAP, and, by transferring at least one of the outbound call history data, the inbound call history data, and the telephone book data at a certain timing to the handsfree apparatus, realizes a "real-time" update operation scheme of updating the inbound/outbound call history data that, as much as possible, transfers latest history data in the cellular phone to the handsfree apparatus, Para. [0005]).”
 	However, the primary and secondary prior arts, Miura and Saitoh, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the apparatus comprising the hardware processor is configured to receive the at least one data at the prescribed timing set in accordance with priorities of the one mobile phone and the second mobile phone, the hardware processor is configured to, when receiving a notification that an outgoing call or an incoming call has been made or received from the second mobile phone while receiving the at least one data from the one mobile phone, and when a priority of the one mobile phone is lower than a priority of the second mobile phone, suspend reception of the at least one {P62584 05294824.DOC} 2Attorney Docket No. P62584Application No.17/190,017 data from the one mobile phone, start the reception of the at least one data from the second mobile phone, and resume the reception of the at least one data from the one mobile phone after an end of the reception of the at least one data from the second mobile phone”,  in combination with all the recited limitations of the claim 1.
 	Dependent claims 2-4 and 7-12 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 13:
The closest primary prior art, Miura (US 20160007189, hereinafter “Miura”), teaches:
“A method of data transfer, comprising: connecting to a plurality of mobile phones ( As shown in FIG. 4, suppose that three persons including, for example, a driver, a passenger A, a passenger B get into the vehicle and each person has two mobile phones 9, Para. [0038]) to enable a hands-free telephone conversation (When the mobile phone 9 is in HFP connected state with the hands free apparatus 1 and the voice call mode is set as the hands free mode, the mobile phone 9 deactivates the microphone and the speaker of the own device (disconnect the audio path). Then, the mobile phone 9 transmits the audio signal to the hands free apparatus 1, Para. [0028]); and receiving at least one data among outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in one mobile phone among the plurality of mobile phones (The storage 5 further stores outgoing history data indicating history of outgoing calls from the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 further stores incoming history data indicating history of incoming calls to the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 is further capable of storing device information (such as phone number) of partner communication device as communication device information, Para. [0023]), wherein at the receiving, reception of the data from a second mobile phone is executed (when the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data x2 of the other mobile phone 9 carried by the driver is also equal to or higher than the threshold level, the hands free apparatus 1 further connects with the other mobile phone 9 carried by the driver under HFP, Para. [0038]) when the data from the one mobile phone is being received (When the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data xl of one mobile phone 9 carried by the driver is equal to or higher than the threshold level, the hands free apparatus 1 connects with the one mobile phone 9 carried by the driver under HFP, Para. [0038])”.
 	The closest secondary prior art, Saitoh et al.  (US 20100197362, hereinafter “Saitoh”), teaches, 
 	“reception of data from the mobile phone at a prescribed timing (The present invention pays attention to simultaneously connecting HFP and PBAP, and, by transferring at least one of the outbound call history data, the inbound call history data, and the telephone book data at a certain timing to the handsfree apparatus, realizes a "real-time" update operation scheme of updating the inbound/outbound call history data that, as much as possible, transfers latest history data in the cellular phone to the handsfree apparatus, Para. [0005]).”
 	However, the primary and secondary prior arts, Miura and Saitoh, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising the at least one data is received at the prescribed timing set in accordance with priorities of the one mobile phone and the second mobile phone, and when receiving a notification that an outgoing call or an incoming call has been made or received from the second mobile phone while receiving the at least one data from the one mobile phone, and when a priority of the one mobile phone is lower than a priority of the second mobile phone, reception of the at least one data from the one mobile phone is suspended, the reception of the at least one data from the second mobile phone is started, and the reception of the at least one data from the one mobile phone is resumed after an end of the reception of the at least one data from the second mobile phone”, in combination with all the recited limitations of the claim 13.

With respect to the allowed independent claim 14:
The closest primary prior art, Miura (US 20160007189, hereinafter “Miura”), teaches:
“A non-transitory computer readable medium on which an executable program is recorded  (The controller 2 is provided by a well-known microcomputer including CPU, RAM, ROM, and I/O bus or the like, Para. [0020]), the program instructing a computer to carry out: connecting to a plurality of mobile phones ( As shown in FIG. 4, suppose that three persons including, for example, a driver, a passenger A, a passenger B get into the vehicle and each person has two mobile phones 9, Para. [0038]) to enable a hands-free telephone conversation (When the mobile phone 9 is in HFP connected state with the hands free apparatus 1 and the voice call mode is set as the hands free mode, the mobile phone 9 deactivates the microphone and the speaker of the own device (disconnect the audio path). Then, the mobile phone 9 transmits the audio signal to the hands free apparatus 1, Para. [0028]); and receiving at least one data among outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in one mobile phone among the plurality of mobile phones (The storage 5 further stores outgoing history data indicating history of outgoing calls from the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 further stores incoming history data indicating history of incoming calls to the mobile phone (MB PH) 9 connected with the hands free apparatus 1 under HFP. The storage 5 is further capable of storing device information (such as phone number) of partner communication device as communication device information, Para. [0023]), wherein at the receiving, reception of the data from a second mobile phone is executed (when the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data x2 of the other mobile phone 9 carried by the driver is also equal to or higher than the threshold level, the hands free apparatus 1 further connects with the other mobile phone 9 carried by the driver under HFP, Para. [0038]) when the data from the one mobile phone is being received (When the hands free apparatus 1 determines that the concordance rate between the phone book data X of the hands free apparatus 1 and the phone book data xl of one mobile phone 9 carried by the driver is equal to or higher than the threshold level, the hands free apparatus 1 connects with the one mobile phone 9 carried by the driver under HFP, Para. [0038])”.
 	The closest secondary prior art, Saitoh et al.  (US 20100197362, hereinafter “Saitoh”), teaches, 
 “reception of data from the second mobile phone at a prescribed timing (The present invention pays attention to simultaneously connecting HFP and PBAP, and, by transferring at least one of the outbound call history data, the inbound call history data, and the telephone book data at a certain timing to the handsfree apparatus, realizes a "real-time" update operation scheme of updating the inbound/outbound call history data that, as much as possible, transfers latest history data in the cellular phone to the handsfree apparatus, Para. [0005]).”
 	However, the primary and secondary prior arts, Miura and Saitoh, whether taken alone or combination, do not teach or suggest the following novel features:
“the program comprising the at least one data is received at the prescribed timing set in accordance with priorities of the one mobile phone and the second mobile phone, and when receiving a notification that an outgoing call or an incoming call has been made or received from the second mobile phone while receiving the at least one data from the one mobile phone, and when a priority of the one mobile phone is lower than a priority of the second mobile phone, reception of the at least one data from the one mobile phone is suspended, the reception of the at least one data from the second mobile phone is started, and the reception of the at least one data from the one mobile phone is resumed after an end of the reception of the at least one data from the second mobile phone”, in combination with all the recited limitations of the claim 14.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641